NON-FINAL REJECTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 2, 10-15, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable.
Claims 3-9, 16, 17, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 10-15, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Craddock et al. (US 2017/0161604).
Regarding claim 1, Craddock et al. disclose: 
A method for determining placements, for a memory allocation in a global memory area, of intermediate data blocks generated by layers of an artificial neural network ([0033] a memory allocation of the constrained memory space associated with execution of each operator in the convolutional neural network can further be determined; [0020] The convolutional neural network can include an interconnected plurality of operators (i.e. layers) and the graph can describe such plurality of operators and their associated respective dependencies. An order of execution for the plurality of operators can be determined based at least in part on the amount of available memory in the constrained memory space (i.e. global memory area); [0021] More particularly, the data indicative of the convolutional neural network can include a graph (e.g. a directed acyclic graph or other graph) describing one or more connections (e.g. input/output dependencies) of the plurality of operators in the convolutional neural network. For instance, each operator in the convolutional neural network can consume input data and/or produce output data (i.e. intermediate data blocks). In some implementations, the input data can include one or more input data buffers or input tensors, and the output data can include one or more output data buffers or output tensors. In particular, execution of an operator can produce output data. The output data can be determined based at least in part on the consumed input data. In example implementations, the output data can then be fed to one or more subsequent operators, such that the output data becomes input data for the one or more subsequent operator; [0050] Memory allocation 202 depicts data buffers or tensors associated with input data, output data (conv0), and temporary data (temprary0) for operator 102 (i.e. layer). More particularly, operator 102 can be a convolutional operator that consumes input data and produces output data (conv0) based at least in part on the input data. Execution of operator 102 can further require temporary data (temporary0)), the method comprising: 
defining several possible placements of the intermediate data blocks of each layer in the global memory area (FIG. 1 depicts an example search graph; [0043] As indicated above, in example implementations, the execution order can be determined by traversing every possible order of execution and selecting a desired order of execution (e.g. the order of execution having the lowest peak memory requirements); [0044] In some implementations, the order of execution can be determined by analyzing (e.g., performing a graph search algorithm with respect to) an additional graph with nodes that correspond to one or more search states and arcs that correspond to candidate transitions between respective search states; [0051] When determining the order of operation of search graph 100, one or more memory locations or addresses can be determined for the data required for execution of each operator. In this manner, memory allocation for each operator can be determined based at least in part on the determined order of execution. For instance, memory allocation 202 can include memory locations for the input data, the output data, and the temporary data); 
developing an initial sequence of placements of the intermediate data blocks of each layer from a first layer to a last layer of the neural network, each placement of the initial sequence being selected from the several possible placements of the intermediate data block to be placed (FIG. 3 step 302 Obtaining data indicative of a convolutional neural network; [0058]-[0059] ... the method (300) can further include building an additional search graph based on the directed acyclic graph. For example, the additional search graph can have nodes that are representative of search states and arcs that are representative of candidate transitions between respective search states), the initial sequence allowing definition of a planned size of the global memory area, the initial sequence being set as a candidate sequence (FIG. 3 step 306 Determining an order of execution for the convolutional neural network; [0061] the order of execution can be determined such that the peak memory consumption associated with execution of the search graph does not exceed the amount of memory in the constrained memory space; [0051]);
 memorizing unselected placements for the intermediate data blocks of each layer (FIG. 4 step 402 Identifying one or more candidate transitions; [0069] the order of execution may be determined by analyzing one or more candidate transitions...At (402), method (400) can include identifying one or more candidate transitions. A candidate transition may correspond to a potential execution of a currently executable operator. In some embodiments, the one or more candidate transitions can be associated with a search state. In this manner, the candidate transitions can each correspond to a potential transition from such search state to a new search state (e.g., through performance of a particular operator)); 
developing at least one sequence of placements that is modified compared to the initial sequence from a given placement of the initial sequence, the developing comprising modifying the given placement by a memorized unselected placement ([0024]; FIG. 4 step 402 Identifying one or more candidate transitions); 
in accordance with the planned size of the global memory area obtained by the modified sequence (FIG. 4 step 404 Determining a memory requirement for each of the one or more candidate transitions) being less than the planned size of the global memory area of the candidate sequence (FIG. 3 step 308 Determining a memory allocation associated with each operatory in the convolutional network), setting the modified sequence to be the candidate sequence (FIG. 4 step 406 Selecting a candidate transition as a selected transition; [0072] candidate transition can be selected based at least in part on the determined memory requirements associated with each candidate transition. In some implementations, the selected transition can be the candidate transition having the lowest memory requirement; [0062] each possible order of execution can be traversed to determine peak memory consumption of each order of execution. The order of execution having the lowest peak memory consumption can be selected); and 
using the sequence of placements, set as the candidate sequence once each modified sequence has been developed, as the placements of the intermediate data blocks for the memory allocation ([0023] a peak memory requirement can be determined for every possible order of execution of the convolutional neural network. In this manner, the order of execution having the lowest peak memory requirement can be selected).
Regarding claim 2, Craddock et al. further disclose: 
The method according to claim 1, further comprising assigning an order of priority to each possible placement for each intermediate data block, the selection of the placement of each intermediate data block for the developing the initial sequence being carried out according to the order of priority of the placement (FIG. 3 step 306 Determining an order of execution for the convolutional neural network; [0051] When determining the order of operation of search graph 100, one or more memory locations or addresses can be determined for the data required for execution of each operator. In this manner, memory allocation for each operator can be determined based at least in part on the determined order of execution. For instance, memory allocation 202 can include memory locations for the input data, the output data, and the temporary data. The memory allocation 202 can be annotated to operator 102 within the execution order, so that the executing device is provided with the addresses indicated by allocation 202 when operator 102 is performed).
Regarding claim 10, Craddock et al. further disclose:
The method according to claim 1, wherein an area of the global memory area chosen for a placement of an intermediate data block is considered to be freed as soon as the placements of data blocks of all the layers taking as input the intermediate data block placed in the area have been selected ([0052] As indicated above, when an operator is executed, the input data required for execution of that operator may be freed from the memory space (e.g. so long as no other yet to be executed operator requires the same input data for execution). For instance, memory allocation 204 depicts the memory allocation associated with the execution of operator 104. As shown, the input data of memory allocation 202 has been freed, and the memory which previously stored the input data of memory allocation 202 is available).
Regarding claim 11, Craddock et al. further disclose:
The method according to claim 10, wherein a defined placement of an intermediate data block comprises placing the intermediate data block in a free area of the global memory area ([0034] In particular, each operator may be assigned one or more memory addresses within the constrained memory space. For instance, each operator may be assigned an output address where the output data produced by execution of the operator may be stored; prior to storing the data, the memory area is free).
Regarding claim 12, Craddock et al. further disclose:
The method according to claim 1, wherein a defined placement of an intermediate data block generated by a layer comprises superimposing the intermediate data block on an intermediate data block taken as input of the same layer ([0034] each instance of input data required for execution of the one or more subsequently executed operators in the convolutional network can remain in the constrained memory space until each of the one or more subsequently executed operators has been executed. When each of the one or more subsequently executed operators has been executed, the input data can be freed from the constrained memory space. In this manner, subsequent data can replace the freed data).
Regarding claim 13, Craddock et al. further disclose:
The method according to claim 1, wherein a defined placement of an intermediate data block comprises increasing a memory size of the global memory area to insert the intermediate data block ([0054] search graph 100 and/or the associated execution order can be edited to add additional operators... one or more additional operators may be added in various positions in search graph 100 to increase an amount of contiguous memory space. In this manner, efficiency of the memory allocation may be improved).
Regarding claim 14, Craddock et al. disclose: 
A method for allocating a global memory size, the method comprising: 
defining several possible placements of intermediate data blocks, generated by layers of an artificial neural network ([0033] a memory allocation of the constrained memory space associated with execution of each operator in the convolutional neural network can further be determined; [0020]; [0021]; [0050]), in a global memory area (FIG. 1 depicts an example search graph; [0043] As indicated above, in example implementations, the execution order can be determined by traversing every possible order of execution and selecting a desired order of execution (e.g. the order of execution having the lowest peak memory requirements); [0044] In some implementations, the order of execution can be determined by analyzing (e.g., performing a graph search algorithm with respect to) an additional graph with nodes that correspond to one or more search states and arcs that correspond to candidate transitions between respective search states; [0051] When determining the order of operation of search graph 100, one or more memory locations or addresses can be determined for the data required for execution of each operator. In this manner, memory allocation for each operator can be determined based at least in part on the determined order of execution. For instance, memory allocation 202 can include memory locations for the input data, the output data, and the temporary data); 
developing an initial sequence of placements of the intermediate data blocks of each layer from a first layer to a last layer of the neural network, each placement of the initial sequence being selected from the several possible placements of the intermediate data block to be placed (FIG. 3 step 302 Obtaining data indicative of a convolutional neural network; [0058]-[0059] ... the method (300) can further include building an additional search graph based on the directed acyclic graph. For example, the additional search graph can have nodes that are representative of search states and arcs that are representative of candidate transitions between respective search states), the initial sequence allowing definition of a planned size of the global memory area, the initial sequence being set as a candidate sequence (FIG. 3 step 306 Determining an order of execution for the convolutional neural network; [0061] the order of execution can be determined such that the peak memory consumption associated with execution of the search graph does not exceed the amount of memory in the constrained memory space; [0051]);
 memorizing unselected placements for the intermediate data blocks of each layer (FIG. 4 step 402 Identifying one or more candidate transitions; [0069] the order of execution may be determined by analyzing one or more candidate transitions...At (402), method (400) can include identifying one or more candidate transitions. A candidate transition may correspond to a potential execution of a currently executable operator. In some embodiments, the one or more candidate transitions can be associated with a search state. In this manner, the candidate transitions can each correspond to a potential transition from such search state to a new search state (e.g., through performance of a particular operator)); 
developing at least one sequence of placements that is modified compared to the initial sequence from a given placement of the initial sequence, the developing comprising modifying the given placement by a memorized unselected placement ([0024]; FIG. 4 step 402 Identifying one or more candidate transitions); 
in accordance with the planned size of the global memory area obtained by the modified sequence (FIG. 4 step 404 Determining a memory requirement for each of the one or more candidate transitions) being less than the planned size of the global memory area of the candidate sequence (FIG. 3 step 308 Determining a memory allocation associated with each operatory in the convolutional network), setting the modified sequence to be the candidate sequence (FIG. 4 step 406 Selecting a candidate transition as a selected transition; [0072] candidate transition can be selected based at least in part on the determined memory requirements associated with each candidate transition. In some implementations, the selected transition can be the candidate transition having the lowest memory requirement; [0062] each possible order of execution can be traversed to determine peak memory consumption of each order of execution. The order of execution having the lowest peak memory consumption can be selected); and 
using the sequence of placements, set as the candidate sequence once each modified sequence has been developed, as the placements of the intermediate data blocks for the memory allocation ([0023] a peak memory requirement can be determined for every possible order of execution of the convolutional neural network. In this manner, the order of execution having the lowest peak memory requirement can be selected); 
selecting the global memory size to be equal to the planned size obtained by the candidate sequence ([0043] selecting a desired order of execution (e.g. the order of execution having the lowest peak memory requirements)); and 
allocating the memory according to successive determined placements ([0073] he order of execution of the search graph can be determined on an operator-by operator basis based at least in part on the one or more candidate transitions. For instance, after the selected transition is added to the order of execution, a new search state can be determined that includes the output of the operator associated with the selected transition).
Regarding claim 15, Craddock et al. further disclose: 
The method according to claim 14, further comprising assigning an order of priority to each possible placement for each intermediate data block, the selection of the placement of each intermediate data block for the developing the initial sequence being carried out according to the order of priority of the placement (FIG. 3 step 306 Determining an order of execution for the convolutional neural network; [0051] When determining the order of operation of search graph 100, one or more memory locations or addresses can be determined for the data required for execution of each operator. In this manner, memory allocation for each operator can be determined based at least in part on the determined order of execution. For instance, memory allocation 202 can include memory locations for the input data, the output data, and the temporary data. The memory allocation 202 can be annotated to operator 102 within the execution order, so that the executing device is provided with the addresses indicated by allocation 202 when operator 102 is performed).
Regarding claim 18, Craddock et al. disclose: 
An integrated circuit configured to receive a multilayer artificial neural network ([0022] convolutional neural network), the integrated circuit comprising: 
a memory configured to memorize intermediate data blocks generated by each of a plurality of layers of the neural network in a global memory area ([0022] The constrained memory space can be any constrained memory space including, for instance, a static buffer on-chip with a processor configured to execute the convolutional neural network; [0021] each operator in the convolutional neural network can consume input data and/or produce output data (i.e. intermediate data blocks)); and 
a processing unit coupled to the memory ([0022]), the processing unit configured to: 
define several possible placements of the intermediate data blocks of each layer in the global memory area (FIG. 1 depicts an example search graph; [0043] As indicated above, in example implementations, the execution order can be determined by traversing every possible order of execution and selecting a desired order of execution (e.g. the order of execution having the lowest peak memory requirements); [0044] In some implementations, the order of execution can be determined by analyzing (e.g., performing a graph search algorithm with respect to) an additional graph with nodes that correspond to one or more search states and arcs that correspond to candidate transitions between respective search states; [0051] When determining the order of operation of search graph 100, one or more memory locations or addresses can be determined for the data required for execution of each operator. In this manner, memory allocation for each operator can be determined based at least in part on the determined order of execution. For instance, memory allocation 202 can include memory locations for the input data, the output data, and the temporary data); 
develop an initial sequence of placements of the intermediate data blocks of each layer from a first layer to a last layer of the neural network, each placement of the initial sequence being selected from the several possible placements of the intermediate data block to be placed (FIG. 3 step 302 Obtaining data indicative of a convolutional neural network; [0058]-[0059] ... the method (300) can further include building an additional search graph based on the directed acyclic graph. For example, the additional search graph can have nodes that are representative of search states and arcs that are representative of candidate transitions between respective search states), the initial sequence allowing definition of a planned size of the global memory area, the initial sequence being set as a candidate sequence (FIG. 3 step 306 Determining an order of execution for the convolutional neural network; [0061] the order of execution can be determined such that the peak memory consumption associated with execution of the search graph does not exceed the amount of memory in the constrained memory space; [0051]); 
memorize unselected placements for the intermediate data blocks of each layer (FIG. 4 step 402 Identifying one or more candidate transitions; [0069] the order of execution may be determined by analyzing one or more candidate transitions...At (402), method (400) can include identifying one or more candidate transitions. A candidate transition may correspond to a potential execution of a currently executable operator. In some embodiments, the one or more candidate transitions can be associated with a search state. In this manner, the candidate transitions can each correspond to a potential transition from such search state to a new search state (e.g., through performance of a particular operator)); 
develop at least one sequence of placements that is modified compared to the initial sequence from a given placement of the initial sequence, the developing comprising modifying the given placement by a memorized unselected placement ([0024]; FIG. 4 step 402 Identifying one or more candidate transitions); 
in accordance with the planned size of the global memory area obtained by the modified sequence (FIG. 4 step 404 Determining a memory requirement for each of the one or more candidate transitions) being less than the planned size of the global memory area of the candidate sequence (FIG. 3 step 308 Determining a memory allocation associated with each operatory in the convolutional network), set the modified sequence to be the candidate sequence (FIG. 4 step 406 Selecting a candidate transition as a selected transition; [0072] candidate transition can be selected based at least in part on the determined memory requirements associated with each candidate transition. In some implementations, the selected transition can be the candidate transition having the lowest memory requirement; [0062] each possible order of execution can be traversed to determine peak memory consumption of each order of execution. The order of execution having the lowest peak memory consumption can be selected); 
use the sequence of placements, set as the candidate sequence once each modified sequence has been developed, as the placements of the intermediate data blocks for in the global memory area ([0023] a peak memory requirement can be determined for every possible order of execution of the convolutional neural network. In this manner, the order of execution having the lowest peak memory requirement can be selected); and 
during an execution of the neural network ([0033] the memory allocation can be determined such that data is stored in and/or freed from the constrained memory space in accordance with execution of the convolutional neural network in the determined order of execution): 
select a global memory size to be equal to the planned size obtained by the candidate sequence ([0043] selecting a desired order of execution (e.g. the order of execution having the lowest peak memory requirements)); and 
allocate the memory according to successive determined placements ([0073] the order of execution of the search graph can be determined on an operator-by operator basis based at least in part on the one or more candidate transitions. For instance, after the selected transition is added to the order of execution, a new search state can be determined that includes the output of the operator associated with the selected transition).
Regarding claim 19, Craddock et al. further disclose: 
The integrated circuit according to claim 18, wherein the processing unit is further configured to assign an order of priority to each possible placement for each intermediate data block, the selection of the placement of each intermediate data block for the developing the initial sequence being carried out according to the order of priority of the placement (FIG. 3 step 306 Determining an order of execution for the convolutional neural network; [0051] When determining the order of operation of search graph 100, one or more memory locations or addresses can be determined for the data required for execution of each operator. In this manner, memory allocation for each operator can be determined based at least in part on the determined order of execution. For instance, memory allocation 202 can include memory locations for the input data, the output data, and the temporary data. The memory allocation 202 can be annotated to operator 102 within the execution order, so that the executing device is provided with the addresses indicated by allocation 202 when operator 102 is performed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-9, 16, 17, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Craddock et al. as applied to claim 1 above, and further in view of Wikipedia (Wikipedia, “Stack (abstract data type), April 27, 2020, available:  https://web.archive.org/web/20200427214640/https://en.wikipedia.org/wiki/Stack_(abstract_data_type)).
Regarding claim 3, Craddock et al. further disclose:
The method according to claim 2, further comprising memorizing the placements not selected for the initial sequence...according to their order of priority for each intermediate data block (FIG. 3 step 306 Determining an order of execution for the convolutional neural network; FIG. 4 step 402 Identifying one or more candidate transitions).
Craddock et al. do not appear to explicitly teach “from bottom to top in a stack.” However, Wikipedia discloses:
from bottom to top in a stack (page 1:  a stack is an abstract data type that serves as a collection of elements)
Craddock et al. and Wikipedia are analogous art because Craddock et al. teach determining the order of execution of a neural network and Wikipedia teach abstract data types.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Craddock et al. and Wikipedia before him/her, to modify the teachings of Craddock et al. with Wikipedia’s teachings of a stack because the stack is an efficient data structure that is used to organize data for use with search algorithms, such as those used by Craddock (paragraph [0024]). Saving the elements not chosen in a stack enables those items to be stored based on priority and the item with the next level of priority is removed from the top of the stack for use in the search algorithm (Wikipedia page 8).
Regarding claim 4, Craddock et al. further disclose:
The method according to claim 3, further comprising: 
developing each modified sequence so that it maintains the same placements as those of the initial sequence until the placement associated with the same intermediate data block as the placement (FIG. 1)...the placement of a main sequence being replaced by the placement ([0044] the order of execution can be determined by analyzing (e.g., performing a graph search algorithm with respect to) an additional graph with nodes that correspond to one or more search states and arcs that correspond to candidate transitions between respective search states...one example search state can be defined at least in part by completed operators 102 and 104 and currently executable operators 106 and 110. In this manner, the example search state can have two candidate transitions associated with the respective execution of currently executable operators 106 and 110. For instance, each candidate transition can then be analyzed and one of the candidate transitions can be selected and added to the order of execution. For instance, a candidate transition can be selected based at least in part on an amount of memory required for execution of the operator associated with the transition. Once a transition is selected, a new search state can then be determined based at least in part on the selected transition)...and 
selecting the placements of the intermediate data blocks of subsequent layers of the modified sequence from the possible placements for these intermediate data blocks (FIG. 4 step 408 Adding the selected transition to the order of execution), the unselected placements being memorized (FIG. 4 Identifying one or more candidate transitions)...
Craddock et al. do not appear to explicitly teach “placed at the top of the stack (i.e. the candidate)... placed at the top of the stack which is then removed from the stack (i.e. popped)... in the stack.” However, Wikipedia further discloses:
“placed at the top of the stack (page 1:  The order in which elements come off a stack gives rise to its alternative name, LIFO (last in, first out); i.e. the candidate is the element at the top of the stack)...placed at the top of the stack which is then removed from the stack (page 1:  pop operation removes an item from the top of the stack)...in the stack (page 6 illustrates that a stack stores data items).”
Regarding claim 5, Craddock et al. further disclose:
The method according to claim 4, further comprising developing the modified sequences ([0043] the execution order can be determined by traversing every possible order of execution and selecting a desired order of execution (e.g. the order of execution having the lowest peak memory requirements))...
Craddock et al. do not appear to explicitly teach “until the stack is empty.” However, Wikipedia further discloses:
until the stack is empty (page 1 illustrates that elements are removed, “popped”, until there are no remaining elements).
Regarding claim 6, Craddock et al. further disclose:
The method according to claim 4, wherein each placement memorized in the stack (the stack as taught by Wikipedia in claim 4) is associated with a size of the global memory area that could have been obtained by the placement had it been selected from the possible placements of an intermediate data block ([0062] each possible order of execution can be traversed to determine peak memory consumption of each order of execution).
Regarding claim 7, Craddock et al. further disclose:
The method according to claim 6, further comprising: 
before each developing of the modified sequence ([0033] the memory allocation can be a static memory allocation determined prior to execution of the convolutional neural network; [0051] memory allocation for each operator can be determined based at least in part on the determined order of execution), comparing between the size of the global memory area associated with each placement ([0062] each possible order of execution can be traversed to determine peak memory consumption of each order of execution. The order of execution having the lowest peak memory consumption can be selected) of the stack (the stack as taught by Wikipedia in claim 4) and the planned size of the global memory area obtained for the candidate sequence (FIG. 3 step 308 Determining a memory allocation associated with each operator in the convolutional network); and 
removing from the stack (the stack as taught by Wikipedia in claim 4) the placements associated with a size of the global memory area greater than the planned size ([0062] The order of execution having the lowest peak memory consumption can be selected).
Regarding claim 9, Wikipedia further disclose:
The method according to claim 3 wherein the stack has a limited size (page 5:  Every stack has a fixed location, in memory; memory has a limited size, therefore, the stack has a limited size).
Regarding claim 16, Craddock et al. further disclose:
The method according to claim 15, further comprising memorizing the placements not selected for the initial sequence...according to their order of priority for each intermediate data block (FIG. 3 step 306 Determining an order of execution for the convolutional neural network; FIG. 4 step 402 Identifying one or more candidate transitions).
Craddock et al. do not appear to explicitly teach “from bottom to top in a stack.” However, Wikipedia discloses:
from bottom to top in a stack (page 1:  a stack is an abstract data type that serves as a collection of elements)
The motivation for combining is based on the same rational presented for rejection of claim 3.
	Regarding claim 17, Craddock et al. further disclose:
The method according to claim 16, further comprising: 
developing each modified sequence so that it maintains the same placements as those of the initial sequence until the placement associated with the same intermediate data block as the placement (FIG. 1)...the placement of a main sequence being replaced by the placement ([0044] the order of execution can be determined by analyzing (e.g., performing a graph search algorithm with respect to) an additional graph with nodes that correspond to one or more search states and arcs that correspond to candidate transitions between respective search states...one example search state can be defined at least in part by completed operators 102 and 104 and currently executable operators 106 and 110. In this manner, the example search state can have two candidate transitions associated with the respective execution of currently executable operators 106 and 110. For instance, each candidate transition can then be analyzed and one of the candidate transitions can be selected and added to the order of execution. For instance, a candidate transition can be selected based at least in part on an amount of memory required for execution of the operator associated with the transition. Once a transition is selected, a new search state can then be determined based at least in part on the selected transition)...and 
selecting the placements of the intermediate data blocks of subsequent layers of the modified sequence from the possible placements for these intermediate data blocks (FIG. 4 step 408 Adding the selected transition to the order of execution), the unselected placements being memorized (FIG. 4 Identifying one or more candidate transitions)...
Craddock et al. do not appear to explicitly teach “placed at the top of the stack (i.e. the candidate)... placed at the top of the stack which is then removed from the stack (i.e. popped)... in the stack.” However, Wikipedia further discloses:
“placed at the top of the stack (page 1:  The order in which elements come off a stack gives rise to its alternative name, LIFO (last in, first out); i.e. the candidate is the element at the top of the stack)...placed at the top of the stack which is then removed from the stack (page 1:  pop operation removes an item from the top of the stack)...in the stack (page 6 illustrates that a stack stores data items).”
Regarding claim 20, Craddock et al. further disclose:
The integrated circuit according to claim 19, wherein the memory is further configured to memorize the placements not selected for the initial sequence...according to their order of priority for each intermediate data block (FIG. 3 step 306 Determining an order of execution for the convolutional neural network; FIG. 4 step 402 Identifying one or more candidate transitions).
Craddock et al. do not appear to explicitly teach “from bottom to top in a stack.” However, Wikipedia discloses:
from bottom to top in a stack (page 1:  a stack is an abstract data type that serves as a collection of elements)
The motivation for combining is based on the same rational presented for rejection of claim 3.
Regarding claim 21, Craddock et al. further disclose:
The integrated circuit according to claim 20, wherein the processing unit is further configured to: 
develop each modified sequence so that it maintains the same placements as those of the initial sequence until the placement associated with the same intermediate data block as the placement (FIG. 1)...the placement of a main sequence being replaced by the placement ([0044] the order of execution can be determined by analyzing (e.g., performing a graph search algorithm with respect to) an additional graph with nodes that correspond to one or more search states and arcs that correspond to candidate transitions between respective search states...one example search state can be defined at least in part by completed operators 102 and 104 and currently executable operators 106 and 110. In this manner, the example search state can have two candidate transitions associated with the respective execution of currently executable operators 106 and 110. For instance, each candidate transition can then be analyzed and one of the candidate transitions can be selected and added to the order of execution. For instance, a candidate transition can be selected based at least in part on an amount of memory required for execution of the operator associated with the transition. Once a transition is selected, a new search state can then be determined based at least in part on the selected transition)...and 
select the placements of the intermediate data blocks of subsequent layers of the modified sequence from the possible placements for these intermediate data blocks (FIG. 4 step 408 Adding the selected transition to the order of execution), the unselected placements being memorized (FIG. 4 Identifying one or more candidate transitions)...
Craddock et al. do not appear to explicitly teach “placed at the top of the stack (i.e. the candidate)... placed at the top of the stack which is then removed from the stack (i.e. popped)... in the stack.” However, Wikipedia further discloses:
“placed at the top of the stack (page 1:  The order in which elements come off a stack gives rise to its alternative name, LIFO (last in, first out); i.e. the candidate is the element at the top of the stack)...placed at the top of the stack which is then removed from the stack (page 1:  pop operation removes an item from the top of the stack)...in the stack (page 6 illustrates that a stack stores data items).”

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Craddock et al. as applied to claim 1 above, and further in view of Wikipedia as applied to claim 6 above, and further in view of Baker (US 2004/0158464).
Regarding claim 8, Craddock et al. further disclose:
The method according to claim 6, further comprising, before each developing of the modified sequence, organizing the placements of the stack associated with the same intermediate data block according to the size of the global memory area associated therewith and according to an order of execution of these placements (FIG. 1; [0043] the execution order can be determined by traversing every possible order of execution and selecting a desired order of execution (e.g. the order of execution having the lowest peak memory requirements)).
Craddock et al. and Wikipedia do not appear to explicitly teach “organizing the placements of the stack” according to both the size of the global memory area and the order of execution of the placements. However, Baker discloses: 
organizing the placements of the stack ([0027] stack decoder also refers to a system implemented with multiple priority queues, such as a multi-stack decoder with a separate priority queue for each frame, based on the estimated ending frame of each hypothesis. Such a multi-stack decoder is equivalent to a stack decoder with a single priority queue in which the priority queue is sorted first by ending time of each hypothesis and then sorted by score only as a tie-breaker for hypotheses that end at the same time. Thus a stack decoder may implement either a best first search or a search that is more nearly breadth first and that is similar to the frame synchronous beam search)
Craddock et al., Wikipedia, and Baker are analogous art because Craddock et al. teach determining the order of execution of a neural network; Wikipedia teaches stacks; and Baker teaches stack decoders.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Craddock et al., Wikipedia, and Baker before him/her, to modify the combined teachings of Craddock et al. and Wikipedia with the teachings of Baker because organizing the stack based on both the size of the global memory area and the order of execution of the placements would enable the use of a best first search or a search that is more nearly breadth first to determine the order of execution.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Rossi et al. (US 2018/0088996) discloses reducing dynamic memory allocation and deallocation by reusing memory portions for intermediate layer allocation in convolutional neural networks.
Miniskar et al. (US 2020/0257972) discloses identifying at least one execution order of layers in a neural network and determining possibilities for reusing buffer overlap across process layers based on the execution order.
Li et al. (US 2019/0156185) discloses adapting feature data in a convolutional neural network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288. The examiner can normally be reached M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY A WARREN/Primary Examiner, Art Unit 2137